DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a method of producing aquafaba, classified in A23L11/05.
II. Claims 2-9, drawn to a method of producing an aquafaba and whey composition, classified in A23L11/30.
III. Claim 10, drawn to an aquafaba composition, classified in A23L11/00.
IV. Claim 11, drawn to an aquafaba and whey composition, classified in A23L9/24.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed materially different design, mode of operation, function, or effect in that the method of Group I does not require the steps of Group I (blending, centrifuging, etc.).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be that the process as claimed can be used to make another and materially different product such as an aquafaba foam. 
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as by the method of claim 2.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as by the process of claim 1.
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as the by the process of claim 1.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the products are made by different methods.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation on March 25, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 2-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 10, and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim states “NMR spectra testing” which should be recited as “nuclear magnetic resonance spectroscopy (NMR) testing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite: A method of producing a standardized aquafaba and whey composition, comprising: steeping an identity preserved pulse cultivar for a predetermined time at a predetermined temperature; blending the steeped identity preserved pulse cultivar with a liquid base to produce a slurry; centrifuging the slurry to produce a milk and an okara pulp; boiling the milk and cooling to a predetermined temperature to form a curd and whey; and separating the whey from the curd for use as a foaming and emulsifying agent.
i) applicant has not defined “standardized” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what would be considered “standardized” and what would not. 
identity preserved pulse cultivar” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
iii) it is unclear as to what is encompassed by “liquid base”. It is unclear if “base” is in relation to acid/base or in relation to just a main liquid.
iv) it is unclear how centrifuging the slurry produces “milk and an okara pulp” when the claim fail to state the use of either product. 
v) it is unclear which separated component is “for use as a foaming and emulsifying agent” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
vi) the claim is directed to “producing a standardized aquafaba and whey composition” and the present specification (page1, line 1) states, “Aquafaba is a viscous liquid obtained from cooked chickpeas or other pulses (edible legume seeds)”. The method of claim 2 states obtaining whey and curd and fails to recite a method of producing aquafaba. The scope of the invention is unclear and it is unclear how the present method produces an aquafaba and whey composition. 
Claim 3 recites: producing an aquafaba foam from the identity preserved pulse cultivar whey; measuring a foam capacity and a foam stability of the aquafaba foam produced from the identity preserved pulse cultivar whey; and 34Docket No. 59871.105102comparing the measured foam capacity and foam stability of the aquafaba foam to a reference standard to determine suitability of the identity preserved pulse cultivar for a given aquafaba use. 
i) “producing an aquafaba foam from the identity preserved pulse cultivar whey” is unclear. The present specification (line 1) states, “Aquafaba is a viscous liquid obtained from cooked chickpeas or other pulses (edible legume seeds)” which makes it unclear as to how one would “producing an aquafaba foam from the identity preserved pulse cultivar whey” when 
 ii)There is insufficient antecedent basis for “the identity preserved pulse cultivar whey”.
iii) It is unclear if “the identity preserved pulse cultivar whey” is the whey obtained from the milk of claim 1 (boiling/separating step) or something else. 
iv) It is unclear what/which “reference standard” the foam is being compared to. 
v) It is unclear as to what “suitability of the identity preserved pulse cultivar for a given aquafaba use” encompasses and how one would “determine” it. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites: The method of claim 3, further comprising determining the germplasm of the identity preserved pulse cultivar for identifying other pulse cultivars within a genus with similar properties. 
i) it is unclear what “similar properties” encompasses.
Claim 6 recites: The method of claim 5, wherein the spectroscopic testing comprises NMR spectra testing for undesirable compounds. 
i) it is unclear what “undesirable compounds” encompasses. Applicant has not clearly defined what would be desirable or undesirable.
Claim 9 recites: The method of claim 8, further comprising utilizing the spectral analysis to blend the whey of two or more identity preserved pulse cultivars to achieve a standard concentration of protein. 
i) it is unclear how spectral analysis “blends” whey when the method only analyzes data. 
ii) it is unclear as to what would be “a standard concentration of protein” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 5, 7 and 8 are rejected as depending from a rejected base claim.
Regarding claims currently rejected under 35 USC § 112, second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such the currently pending claims may be subject to prior art rejections not set forth herein upon the clarification of the claim language

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin DE 102007015219. 
Regarding claim 2, Martin disclosed a method wherein soybeans are steeping for a predetermined time and temperature [0067]; the bean/water mixture is mixed with soy milk and grinded “to achieve an optimum liquid bean mixture for grinding” (i.e, produce a slurry)[0067]; the mixture “is ground using perforated disk and colloid mill and decanted ([0095] states a decanter is a solid bowl centrifuge) to obtain a soymilk and okara [0068]; the milk is boiled and cooled to a predetermined temperature to form a curd and whey and separated to produce tofu and whey [0071, 0077]. Martin does not state “for use as a forming and emulsifying agent”; however, Martin does state the emulsifier content in soy milk is significantly high [0118]. Thus, one would have reasonably expected the product of Martin to be capable of the stated intended use.  

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin DE 102007015219 in view of Shim et al., Composition and Properties of Aquafaba: Water Recovered from Commercially Canned Chickpeas (https://www.jove.com/t/56305/composition-properties-aquafaba-water-recovered-from-commercially?list=g0ZTiiBK&)
Regarding claims 3-9, claim 2 is applied as stated above. Martin does not expressly disclose the claimed limitations. 
Shim teaches producing aquafaba from chickpeas and states it produces stable foams and emulsions. Shim identifies components which contribute to its properties, to include foaming properties and compares 10 commercial canned chickpea products and correlations among aquafaba composition and properties. Shim uses NMR to characterize aquafaba compositions and teaches the method, “[t]hose methods provided valuable information regarding components responsible for aquafaba functional properties. This information will allow the development of practices to produce standard commercial aquafaba products and may help consumers select products of superior or consistent utility.” (Abstract). Thus, Shim teaches the same method contemplated by claim 3. Furthermore, as Shim teaches using NMR to characterize that aquafaba it is expected that one would also be able to test for and identity undesirable compounds, to include vicine and covicine (claims 6-7) and determine protein concentrations (claim 8).
At the time of filing, it would have been obvious to modify the teaching of Martin by examining the properties of the soy milk emulsion by using the method discussed by Shim. One of ordinary skill in the art would have been motivated to do so because Shim teaches the method 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792